Name: Commission Regulation (EC) No 2786/2000 of 19 December 2000 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  food technology;  European Union law
 Date Published: nan

 Avis juridique important|32000R2786Commission Regulation (EC) No 2786/2000 of 19 December 2000 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms Official Journal L 323 , 20/12/2000 P. 0004 - 0004Commission Regulation (EC) No 2786/2000of 19 December 2000amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanismsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 33 thereof,Whereas:(1) Article 63 of Commission Regulation (EC) No 1623/2000(2), as amended by Regulation (EC) No 2409/2000(3), lays down rules for applying distillation as provided for in Article 29 of Regulation (EC) No 1493/1999, and paragraph 4 of that Article sets the dates for the twice-monthly notification by the Member States of conctracts concluded for such distillation. To take account of the holidays around Christmas in certain Member States, the date of the first notification in January should be put back.(2) The first subparagraph of Article 100(2)(b) of Regulation (EC) No 1623/2000 sets certain ceilings on alcohol losses admissible in products distilled from wine during the various stages of storage and transport. The second and third subparagraphs of that paragraph lay down rules on the combined application of those limits. Those rules are wrong and they should be corrected.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following sentence is hereby added to Article 63(4) of Regulation (EC) No 1623/2000:"However, in January that notification shall be made on the 10th instead of the fifth day of the month."Article 21. The second subparagraph of Article 100(2)(b) of Regulation (EC) No 1623/2000 is hereby replaced by the following:"The fifth and/or sixth percentage may be added to the second and third percentages."2. The third subparagraph of Article 100(2)(b) of Regulation (EC) No 1623/2000 is hereby replaced by the following:"The seventh and/or eighth percentage may be added to the fourth percentage."Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 194, 31.7.2000, p. 45.(3) OJ L 278, 31.10.2000, p. 3.